PER CURIAM:
The plaintiff J. Cliff Vaughan instituted this action to recover a commission allegedly due him incident to the sale of certain real estate of the defendants. The case was tried to the Court and the District Judge filed his written opinion containing his findings of fact and conclusions of law to the effect that the plaintiff was entitled to recovery. Judgment was entered in favor of the plaintiff for the principal amount of the commission with interest thereon from the date of judgment. In this appeal, the defendants challenge the findings and conclusions of the Court below, while the plaintiff in his cross-appeal contends that he was entitled to interest from the date when the commission was due to be paid rather than from the date of judgment.
Upon consideration of the briefs and oral arguments, wé conclude that upon the primary issue with respect to the real estate commission the findings of fact of the District Judge are amply supported by the evidence and that his conclusions of law on these facts were eminently sound. Upon the question of interest raised by the cross-appeal, counsel for the defendants conceded in oral argument that if the plaintiff was entitled to recover the commission, interest should properly have been allowed from the due date of the commission.
Accordingly, the judgment is affirmed in part and remanded to the District Court for amendment of the judgment order to award plaintiff interest upon the principal amount from December 6, 1968, the date upon which the commission should have been paid.
Remanded.